FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D20-3766
                  _____________________________

EDWARD YOUNG,

    Appellant,

    v.

MICHI V. WILLIAMS,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Alachua County.
Robert K. Groeb, Judge.

                       September 15, 2021


B.L. THOMAS, J.

    Appellant challenges the dismissal of his petition to modify
parental responsibility following a hearing on Appellee’s motion to
dismiss, at which Appellant was not present. We reverse and
remand because service to Appellant’s e-mail address was
improper.

    Appellant and Appellee were married in 2006 and divorced in
2008. They had one child in common who resided a majority of the
time with Appellee. In 2012, Appellee petitioned to modify the final
judgment, and Appellant sought full or joint custody and a
reduction in his child support amount. The circuit court granted
Appellee sole parental responsibility of the child.
     On July 17, 2020, Appellant petitioned to modify parental
responsibility. On October 22, 2020, Appellee moved to dismiss the
petition. Appellant received the motion to dismiss by U.S. mail.
Appellant then moved to set a court hearing.

     On November 23, 2020, Appellant received an “Order Closing
File,” stating that no further judicial action was required because
there were no pending motions in the case. Appellant checked his
e-mail and saw that on November 17, 2020, Appellee’s attorney
had added him to e-Service and had sent him notice of a hearing
on Appellee’s motion to dismiss, which was held on November 19,
2020.

     Appellant moved to reschedule the hearing, arguing that he
had expected correspondence by U.S. mail, because he had never
elected to use e-Service, never designated an e-mail address, and
never used e-Service. The circuit court did not address the motion,
and on November 30, 2020, the court entered an order dismissing
Appellant’s petition with prejudice.

    Appellant argues that notice by e-mail was insufficient when
he elected to only receive communications by mail under Florida
Rule of General Practice and Judicial Administration 2.516(b). We
agree.

     “Procedural due process requires both reasonable notice and
a meaningful opportunity to be heard.” N.C. v. Anderson, 882
So. 2d 990, 993 (Fla. 2004). “Service on . . . parties who are not
represented by an attorney and who do not designate an e-mail
address, . . . must be made by delivering a copy of the document or
by mailing it to the party . . . at their last known address.” Fla. R.
Gen. Prac. & Jud. Admin. 2.516(b)(2).

    The record indicates that Appellee’s attorney incorrectly used
Appellant’s e-mail address, which Appellant did not provide. Fla.
R. Gen. Prac. & Jud. Admin. 2.516(b)(1) (“The filer of an electronic
document must verify that the Portal or other e-Service system
uses the names and e-mail addresses provided by the parties
pursuant to subdivision (b)(1)(A). . . . If a party not represented by
an attorney does not designate an e-mail address for service in a
proceeding, service on and by that party must be by the means
provided in subdivision (b)(2).”) (emphasis added). Because


                                  2
Appellant was not represented by an attorney and did not
designate an e-mail address for service in this proceeding, service
on Appellant was required by mail. See Fla. R. Gen. Prac. & Jud.
Admin. 2.516(b)(2). Accordingly, we hold that Appellant’s due
process rights were violated because he did not receive reasonable
notice of the hearing when the notice was not sent to his
designated mailing address.

    REVERSED and REMANDED.

ROWE, C.J., and RAY, J., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Edward Young, pro se, Appellant.

Maritza T. Arroyo of Arroyo & Talbert P.A., Gainesville, for
Appellee.




                                   3